DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 09/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 have been examined and are pending.

Priority
Foreign priority to JP2019-169420 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of determining suitable parking lot areas.  The limitations that recite an abstract idea are indicated in bold below:
a microprocessor and a memory coupled to the microprocessor, wherein the microprocessor and the memory are configured to perform 

receiving an input of a condition relating to an area; 
selecting a corresponding area based on the condition relating to the area; 
extracting a parking lot in the corresponding area to specify an attribute of the extracted parking lot based on a predetermined condition indicating the attribute of the extracted parking lot; and 
evaluating a suitability of the extracted parking lot in the corresponding area as the station based on the attribute of the extracted parking lot.

The limitations of fall under the abstract idea subject matter grouping of certain methods of organizing human activity because finding a parking lot or spaces is fundamental human activity drivers perform on a daily basis and the steps described in the claim can be viewed as managing the personal behavior of the driver.  The limitations can also fall TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a microprocessor and memory to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no 
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the condition and predetermined condition. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  The additional element in claim 7 of displaying a map on a monitor is considered insignificant post-solution activity similar to the example of printing of a report mentioned in MPEP 2106.05(g) with respect to the CyberSource decision and displaying of results with respect to Electric Power Group.  Also, such displaying on a monitor is considered well-understood, routine and conventional based at least on the decision regarding the displaying in Electric Power Group.   
 Claim 8 recites limitations similar to those recited in method claim 1 and therefore the same analysis above with respect to claim 1 also applies to claim 8. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hu et al. US 2018/0286237 A1. (hereinafter “Hu”).

Regarding independent claim 1, Hu teaches a parking lot evaluation apparatus for evaluating a parking lot usable as a station of a vehicle used for car sharing service, comprising: 
(0049, 0052); 
selecting a corresponding area based on the condition relating to the area (0045 - criterion, 0062 – parking lot and spaces, 0098); 
extracting a parking lot in the corresponding area to specify an attribute of the extracted parking lot based on a predetermined condition indicating the attribute of the extracted parking lot (0045, 0062, 0098-0102 – near/threshold distance); and 
evaluating a suitability of the extracted parking lot in the corresponding area as the station based on the attribute of the extracted parking lot (0101-0107; 0105 - determine that the number of vehicles in a virtual parking region 150-1 is more than the number of vehicles in a virtual parking region 150-2 and the number of vacant parking lots in a designated parking space of the virtual parking region 150-1 is less than the number of vacant parking lots in a designated parking space of the virtual parking region 150-2).
 
Regarding claim 4, Hu teaches the limitations of claim 1 as shown above and further teaches wherein the predetermined condition includes a presence or absence of a camera for imaging the parking lot (0058, 0102 - camera). 

Regarding claim 5, Hu teaches the limitations of claim 1 as shown above and further teaches wherein the predetermined condition includes a distance between a (0100, 0112-0115). 

Regarding claim 6, Hu teaches the limitations of claim 1 as shown above and further teaches wherein the predetermined condition includes a data relating to a difficulty of taking the vehicle into and out of a compartment of the parking lot (0124, the system can identify difficulties in parking based on the number of parked vehicles outside the original range of the virtual parking region).

Regarding claim 7, Hu teaches the limitations of claim 1 as shown above and further teaches wherein the microprocessor is configured to further perform displaying a data distribution diagram in which an evaluation of the parking lot in the area evaluated in the evaluating is output on a map on a monitor (0057, 0132). 

Regarding claim 8, directed to a method, recites limitations substantially similar to those recited in claim 1.  Since Hu teaches the limitations of claim 1, the same art and rationale also apply to claim 8.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2018/0286237 A1 (hereinafter “Hu”) in view of Beaurepaire US 2020/0378771 A1 (hereinafter “Beaurepaire”).


Regarding claim 2, Hu teaches the limitations of claim 1 as shown above but fails to teach wherein the predetermined condition includes a presence or absence of a station of a vehicle used for another car sharing service within a predetermined distance (0042, 0051, 0132). However, Beaurepaire teaches a method and apparatus for (0058).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking condition teachings of Hu to include ownership data of other ride sharing service providers also parked in the region as taught by Beaurepaire because the data highlights areas where ride sharing vehicles are more likely to be used based on competition.  

Regarding claim 3, Hu teaches the limitations of claim 1 as shown above but fails to teach wherein the condition relating to the area includes an ownership rate of the vehicle in the area.  However, Beaurepaire teaches a method and apparatus for providing drop off locations in which vehicle data includes ownership data (0058).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking condition teachings of Hu to include ownership data of nearby vehicles as taught by Beaurepaire because the data highlights areas where ride sharing vehicles are more likely to be used based on competition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanya US 2019/0043356 Advanced Parking Management (0095 – display indicate number of available parking spaces).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683